
	

114 S1689 IS: To amend title 23, United States Code, to reduce the funding available for a State under the national highway performance program and the surface transportation program if the State issues a license plate that contains an image of a flag of the Confederate States of America, including the Battle Flag of the Confederate States of America.
U.S. Senate
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1689
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2015
			Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend title 23, United States Code, to reduce the funding available for a State under the
			 national highway performance program and the surface transportation
			 program if the State issues a license plate that contains an image of a
			 flag of the Confederate States of America, including the Battle Flag of
			 the Confederate States of America.
	
	
 1.Reduction of apportionment for certain Federal-aid highway programsSection 104 of title 23, United States Code, is amended by adding at the end the following:  (h)Reduction of apportionment for certain Federal-Aid highway programsThe amount apportioned to a State under paragraphs (1) and (2) of subsection (b) shall be reduced by an amount equal to 5 percent of those funds—
 (1)effective beginning on October 1 of the first fiscal year beginning after the date of enactment of this subsection, for each fiscal year in which the State issues a license plate that contains an image of a flag of the Confederate States of America, including the Battle Flag of the Confederate States of America; and
 (2)effective beginning on October 1 of the second fiscal year beginning after the date of enactment of this subsection, for each fiscal year in which the State allows a license plate described in paragraph (1) and issued by the State before the first fiscal year referred to in that paragraph to be displayed on a motor vehicle registered in the State..
		
